No. 04-99-00946-CR
Jack Lavern BUSKIRK,
Appellant
v.
The STATE of Texas,
Appellee
From the 25th Judicial District Court, Guadalupe County, Texas
Trial Court No. 99-0259-CR
Honorable Dwight E. Peschel, Judge Presiding
Opinion by:	Catherine Stone, Justice
Sitting:	Tom Rickhoff, Justice
		Catherine Stone, Justice
		Sarah B. Duncan, Justice
 
Delivered and Filed:	January 3, 2001
AFFIRMED
	Jack Lavern Buskirk ("Buskirk") pled guilty to several counts of aggravated sexual assault
and sexual assault.  Buskirk's judicial confession was introduced into evidence in support of his plea.
See Watson v. State, 974 S.W.2d 763, 765 (Tex. App.--San Antonio 1998, no pet.).  Buskirk was
sentenced in accordance with the terms of his plea bargain agreement.  
	Buskirk's court-appointed appellate attorney filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), in which he concludes that the appeal has no merit.  Counsel
provided Buskirk with a copy of the brief and informed him of his right to review the record and file
his own brief.  See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.--San Antonio 1997, no pet.);
Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.--San Antonio 1996, no pet.).
	We have reviewed the record and counsel's brief.  We agree that the appeal is frivolous and
without merit.  The judgment of the trial court is affirmed.  Appellate counsel's motion to withdraw
is granted.  Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177, n.1.  
							Catherine Stone, Justice
DO NOT PUBLISH